Title: From George Washington to George Read, 19 January 1778
From: Washington, George
To: Read, George



Sir
Head Quarters Valley Forge 19th Jany 1778.

I am in hopes that the legislature of your State have fallen upon some mode to fill up the Battalion allotted to it, against the ensuing

Campaign. If they have not, I beg leave to remind you how short the time is from hence, to that, in which we ought to be in the Feild. The Advantages, that will arise from our being able to begin our operations before the Enemy are reinforced, are too obvious to need recapitulating, and I have therefore wrote, in the most pressing manner, to every State, to endeavour to send their Quota of Men as nearly compleat and as early as possible.
The Regiment of your State is at present with Genl Smallwood at Wilmington, and you will therefore be pleased to apply to him for a Return, from which you will see the deficiency in point of Numbers. If you should not have already adopted some mode of raising your men, I think you will find it in vain to attempt to do it by any other means than those of drafting. I am told that the State of pennsylvania have passed a law to draft their men. I have not seen it, but I am convinced if the practice was universal that the people would not complain.
It has been recommended, by Congress, to every State to cloath their own quota of Troops as far as they may be able, and make it a continental Charge. I am certain that, with proper exertions, it may be done by the middle and northern States very nearly by their own internal manufacture; but lest that should not be sufficient, the continental Agents will continue to import and to purchase from private Adventurers all kinds of Goods proper for the use of the Army. Considering the many impediments that lay in the way of foreign importations we ought to put as little dependance as possible upon that source, especially for the Articles of Shoes and Stockings of which there is the greatest consumption and for the want of a regular supply of which our Soldiers suffer amazingly.
I shall be glad to hear from you as soon as convenient upon the above subjects and have the honor to be Sir Yr most obt Servt

Go: Washington

